Name: Commission Regulation (EC) No 613/96 of 3 April 1996 amending Regulation (EEC) No 1627/89 on the buying in of beef by invitation to tender and derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention
 Type: Regulation
 Subject Matter: animal product;  trade policy;  Europe
 Date Published: nan

 Avis juridique important|31996R0613Commission Regulation (EC) No 613/96 of 3 April 1996 amending Regulation (EEC) No 1627/89 on the buying in of beef by invitation to tender and derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention Official Journal L 086 , 04/04/1996 P. 0063 - 0064COMMISSION REGULATION (EC) No 613/96 of 3 April 1996 amending Regulation (EEC) No 1627/89 on the buying in of beef by invitation to tender and derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public interventionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Articles 6 (7) and 22a (3) thereof,Whereas Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invitation to tender (3), as last amended by Regulation (EC) No 16/96 (4), opened buying-in by tender procedures in various Member States and regions thereof for certain quality classes of meat;Whereas the information recently made public on the risk of transmission of bovine spongiform encephalopathy to man has caused grave concern among consumers; whereas the consequence has been a sharp drop in beef consumption and a significant decline in beef prices which may well last for some time; whereas the resultant threat of market disruption calls for urgent support measures; whereas, because of the delay between the formation of prices and their communication to the Commission, the recording of prices should be anticipated by adding to the Annex to Regulation (EEC) No 1627/89 all the qualities eligible for intervention in accordance with Annex III to Commission Regulation (EEC) No 2456/93 (5) laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef, as last amended by Regulation (EC) No 307/96 (6); whereas the same eligibility criteria should be applied throughout the United Kingdom;Whereas, given this special situation, a derogation should be made from certain provisions of Regulation (EEC) No 2456/93 in respect of the two invitations to tender opened in April 1996 by fixing a maximum quantity which may be bought into intervention under those two invitations to tender; whereas the buying into intervention of forequarters is in line with special customs in Spain;Whereas special measures are to be adopted in respect of bovine animals reared in the United Kingdom which are more than 30 months old; whereas those measures will consist in the slaughtering and subsequent destruction of such cattle; whereas castrated animals exceeding that age may not therefore be eligible for public intervention;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 1627/89 is hereby replaced by the Annex hereto.Article 2 1. By derogation from Article 4 (2) of Regulation (EEC) No 2456/93:(a) carcases and half-carcases of castrated animals reared in the United Kingdom which are more than 30 months old may not be bought into intervention;(b) forequarters obtained from carcases or half-carcases as referred to in Article 4 (2) of Regulation (EEC) No 2456/93 may be bought into intervention by the Spanish intervention agency.2. By derogation from Article 4 (2) (h) of Regulation (EEC) No 2456/93, the maximum weight of the carcases referred to in the above provision shall be 380 kilograms.3. The total quantity of products which may be bought into intervention under the two invitations to tender in April 1996 shall be 50 000 tonnes.Article 3 This Regulation shall enter into force on 8 April 1996.It shall apply to the two invitations to tender opened during April 1996 in accordance with Article 6 (2) of Regulation (EEC) No 805/68.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 248, 14. 10. 1995, p. 39.(3) OJ No L 159, 10. 6. 1989, p. 36.(4) OJ No L 4, 6. 1. 1996, p. 1.(5) OJ No L 225, 4. 9. 1993, p. 4.(6) OJ No L 43, 21. 2. 1996, p. 3.ANNEX >TABLE>